Citation Nr: 1046166	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  98-00 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for hypertension with history 
of myocardial infarction, including as secondary to service-
connected renal colic. 


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from September 1948 to January 
1954.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In July 2001 and September 2003, the Board remanded the case for 
further action by the originating agency.  In November 2006, the 
Board denied the Veteran's claim for service connection for 
hypertension.  The Veteran appealed this denial to the Court of 
Appeals for Veterans Claims (Court).   In February 2008, the 
Court granted a Joint Motion for Remand filed by the parties, 
which requested that the November 2006 Board decision be vacated 
and remanded.  The appeal was returned to the Board and, in July 
2008, the Board remanded the matter for further development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's June 2008 remand ordered that the Veteran should be 
provided VA examinations with a cardiologist and nephrologist.  
After examining the Veteran, the examiners were to provide 
medical opinions addressing the Veteran's claim of service 
connection a direct and secondary basis and include a discussion 
of the medical opinions from Drs. Bash and Butler that support 
the Veteran's claim.  

In response to the June 2008 remand, the Veteran was provided a 
VA examination in September 2008 with a VA physician specializing 
in cardiothoracic surgery.  The VA examiner conducted both a 
cardiac and genitourinary examination and provided a well-
reasoned and well-supported medical opinion against the claim, 
addressing both theories of entitlement and directly addressing 
the opinions in support of the claim.  The record also contains 
two medical opinions from a second VA physician (presumably a 
nephrologist, although the record contains no indication of the 
doctor's specialty), but these opinions are not adequate and do 
not comply with the Board's remand instructions. 

The June 2008 remand specifically instructed that the Veteran be 
provided two separate VA examinations, one conducted by a 
cardiologist and one conducted by a nephrologist.  Although there 
is nothing in the September 2008 genitourinary examination 
conducted by the cardiothoracic surgeon to indicate that it is 
less than a thorough and complete examination, the medical 
opinions provided by the second VA physician in February and June 
2009 are not responsive to the Board's remand order.  The 
February 2009 opinion does not include a discussion of any 
specific evidence in the claims file, and while the June 2009 
opinion addressed Dr. Bash's medical opinion, the VA physician 
noted that he was unable to locate Dr. Butler's May 2002 opinion.  
In addition, neither the February 2009 or June 2009 opinions 
included a discussion of the other evidence of record supporting 
the Veteran's claim, such as an August 1997 VAMC finding that the 
Veteran's elevated blood pressure was caused by the effects of 
his kidney stones on renal function and the July 2005 opinion of 
a VAMC cardiologist. 

Where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App 268 (1998).  The Board regrets 
further delay in this case, but finds that the claim must be 
remanded to ensure compliance with its previous remand 
instructions.  Specifically, the Veteran should be provided a VA 
genitourinary examination with a nephrologist that includes a 
medical opinion addressing the etiology of the Veteran's 
hypertension and discusses the evidence of record supporting the 
claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)
1. Schedule the Veteran for a VA 
genitourinary examination, either at a VAMC 
or on a fee-basis, by a nephrologist who has 
not previously examined him to determine the 
nature and extent of any essential 
hypertension.  The claims file must 
reflect that the examination was 
performed by a nephrologist.  Any 
indicated studies should be undertaken, and 
all manifestations of current disability 
should be described in detail.  The Veteran's 
entire claims file, to include his service 
treatment records and a copy of this remand, 
must be made available to examining physician 
for review.

The nephrologist must offer an opinion as to 
whether it is at least as likely as not that 
the Veteran's service-connected renal colic, 
and any associated complications, either (1) 
caused or (2) permanently worsened any 
essential hypertension or hypertensive 
cardiovascular disease found to be present.

The nephrologist must provide a full 
rationale for any medical opinions expressed.  
The requested opinion must include a 
discussion of the medical opinions from 
Dr. Bash and Dr. Butler (located in the 
third volume of the claims file and 
dated February 2001 and May 2002).  The 
nephrologist must not limit his or her 
opinion to a simple rejection or acceptance 
of the opinions expressed by Drs. Bash and 
Butler, but must also address the rationale 
for these opinions, compare and contrast any 
difference of opinions with Drs. Bash and 
Butler, and identify the evidence used in 
support of his or her own opinions.

The nephrologist must also address other 
items of evidence which appear to be 
favorable to the Veteran's contention that 
his hypertension with history of myocardial 
infarction is secondary to his service 
connected renal colic.  This should include 
but is not limited to the August 1997 
and July 2005 opinions of the Veteran's 
VA physicians. Again, if the nephrologist's 
opinion differs from these findings, the 
specific reasons and bases for rejecting 
these opinions should be provided.  

The Veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

2.  Readjudicate the claim for service 
connection.  If the benefits sought on appeal 
are not fully granted, issue a supplemental 
statement of the case (SSOC) before returning 
the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



